ORDER
The above named filed a Petition dated June 29, 1998, seeking reinstatement as a member in good standing with the South Carolina Bar. On February 18, 1997, Mr. Barr received a Definite Suspension of two years, retroactive to the date of his temporary suspension, August 23,1996.
After careful consideration, it is hereby ordered that the Petition for Reinstatement as a member in good standing is granted.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.